Citation Nr: 0639863	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  04-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for right shoulder tendonitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back condition from May 4, 2001 to November 24, 
2003.

3.  Entitlement to a rating in excess of 20 percent for a low 
back condition from November 25, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1980 to 
November 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that granted service connection and 
assigned an initial 20 percent rating for right rotator cuff 
tendonitis and assigned an initial 10 percent rating for 
degenerative disc disease of L4-L5, each effective from May 
4, 2001.

By a March 2004 rating decision, the RO granted a higher 
initial rating of 20 percent, for DDD of L4-L5, effective 
November 25, 2003.

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).  Further, while the RO has assigned a higher 
initial rating of 20 percent for DDD of L4-L5, effective 
November 25, 2003, during the pendency of this appeal, as a 
higher rating is available before and after the November 25, 
2003 date, and the veteran is presumed to seek the maximum 
available benefit, the claim for a higher rating for DDD of 
L4-L5 remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).

In February 2003, it appears that the veteran was raising a 
claim for a total rating based on individual unemployability 
(TDIU) rating.  In a June 2003 statement, the veteran's 
representative appears to raise the issue of service 
connection for right and left knee conditions secondary to 
the veteran's service connected low back disability.   As the 
RO has not yet adjudicated these matters, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.  

In December 2004, following RO certification of this case to 
the Board, the veteran submitted to the VA medical center 
(VAMC) in Brooklyn, New York, additional medical evidence 
which was forwarded to the Board without a waiver of initial 
RO consideration of the evidence.  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO, via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on each claim.
 
Initially, the Board points out, as noted above, that, in 
December 2004, the veteran submitted to the VAMC in Brooklyn, 
New York additional medical evidence showing that the veteran 
was being evaluated by VA physicians for neurological 
complaints that appear related to his service-connected low 
back disability.  While this evidence clearly bears on the 
question of the veteran's entitlement to higher initial 
ratings for his service-connected low back disability, the 
Board notes that his additional evidence has not been 
considered by the RO in connection with the current claim, 
and neither the veteran, nor his representative, has 
expressly waived initial RO consideration of the evidence.  
Thus a remand for RO consideration of this evidence, in the 
first instance, and issuance of a supplemental SOC (SSOC) 
reflecting such consideration, is warranted.  See 38 C.F.R. 
§ 19.31, 19.37 (2006).  

The Board also notes that the RO has evaluated the veteran's 
service-connected low back disability as 10 percent disabling 
from May 4, 2001 to November 24, 2003, and 20 percent 
disabling since November 25, 2003 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5292 (2003) and Diagnostic Code 
5242(2006) for limitation of motion of the lumbar spine.

When evaluating joints on the basis of limited motion, VA 
must consider whether the joint in question exhibits weakened 
movement, excess fatigability, incoordination, or other 
functional loss, and whether pain limits functional ability 
during flare-ups or when the joint is used repeatedly over a 
period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 205-
207 (1995); 38 C.F.R. §§ 4.40, 
4.45 (2005).  These determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors, 
to include with repeated use and during flare-ups.  See 
DeLuca, 8 Vet. App at 205-207.  In this case, the November 
2003 examiner observed that the veteran had pain on motion, 
but did not then indicate whether he demonstrated any 
additional loss of range of motion as a result of such.

The Board also points out that effective September 26, 2003, 
VA revised the rating schedule for evaluation of that portion 
of the musculoskeletal system that addresses disabilities of 
the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to 
be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  As there is no indication that the revised criteria 
are intended to have retroactive effect, VA has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, while the veteran and his representative were 
provided notice of the revised rating criteria in the March 
2004 Statement of the Case (SOC) and the April 2004 
Supplemental SOC, the RO has not obtained examination 
findings responsive to the new criteria.  The Board finds 
that such examination findings would be helpful in resolving 
the claim for initial higher ratings for a low back 
disability.

The Board further notes that, as regards to the veteran's 
service-connected right shoulder disability, the veteran has 
continued to maintain that his right shoulder is worse than 
reflected in the current 20 percent evaluation.  The medical 
evidence reflects that the veteran last underwent VA 
examination for that disability in November 2003, about 3 
years ago, and the veteran has continued to contend that his 
symptoms have increased in severity.  Thus, more 
contemporaneous medical findings are needed to resolve this 
claim.  See 38 U.S.C.A. § 5103A. 

Accordingly, the RO should arrange for the veteran to undergo 
appropriate VA neurological examination and orthopedic 
examinations, by physicians, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination, without good cause, may 
result in a denial of the claim(s) for higher initial 
rating(s).  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy of the notice of the date and time of 
the examination sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records from the above-referenced facilities, 
following the procedures set forth in 38 C.F.R. § 3.159(c) 
(2006), as regards obtaining records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his claims 
on appeal.  The RO should also ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should request from the VA 
medical center in Brooklyn, New York, all 
outstanding records of evaluation of 
and/or treatment for the veteran's right 
shoulder and/or his back, from March 2004 
to the present, following the procedures 
set forth in 38 C.F.R. § 3.159 (2006).  
All records and/or responses should be 
associated with the claims file.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA neurological 
and orthopedic examinations of his low 
back and his right shoulder (orthopedic 
examination only), by physicians, at an  
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to each physician designated to 
examine the veteran, and each examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include X-rays) should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each examiner 
should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

The neurological examiner should identify  
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's  
low back disability-to specifically 
include any  sciatic neuropathy with 
characteristic pain, demonstrable muscle 
spasm, and/or absent ankle jerk.  The 
examiner should also offer an opinion as 
to whether the veteran has any separately 
ratable neurological disability (in 
addition to orthopedic disability) as a 
manifestation of the service-connected 
low back disability.  In this regard, the 
examiner should state whether any 
neurological impairment caused by the 
veteran's service-connected back 
disability is analogous to complete or 
incomplete paralysis of the sciatic nerve 
and if so, the degree of paralysis should 
be described in terms of mild, moderate, 
moderate severe, or severe.  The symptoms 
from this paralysis should be reported.

The orthopedic examiner should conduct  
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the physician should 
indicate the point at which pain begins. 
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss of the low back due to pain and/or 
any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The examiner should also specifically 
indicate whether there is any ankylosis 
of the spine, and if so, whether such is 
favorable or unfavorable, and the extent 
of such  ankylosis-specifically whether 
the entire, or the entire thoracolumbar 
spine is ankylosed.

In regards to the right shoulder, the 
orthopedic examiner should perform range 
of motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed on the right shoulder without 
pain and the right shoulder range of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the right 
shoulder on repeated use or during flare-
ups, and, if feasible, express this in 
terms of additional degrees of limitation 
of motion on repeated use or during 
flare-ups.  If this is not feasible, the 
examiner should so state.  

4. If the veteran fails to report for any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of such examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each claim on 
appeal in light of all pertinent evidence 
(to include the evidence submitted 
directly to the Board in December 2004) 
and legal authority (to include, for the 
low back disability, the former and 
revised applicable criteria).  In 
considering each claim, the RO must also 
document its continued consideration of 
whether "staged ratings," pursuant to 
Fenderson (cited to above), is warranted.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.








The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


